FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARGARIT ELLISON VOSKANYAN,                      No. 13-70537

               Petitioner,                       Agency No. A097-361-222

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Margarit Ellison Voskanyan, a native and citizen of Armenia, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings based on ineffective assistance of counsel.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen and review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Voskanyan’s motion to reopen for failure to comply with the threshold

requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), where

Voskanyan failed to allow her former attorneys an adequate opportunity to respond

to the allegations against them, and elements of Voskanyan’s allegations against

her former attorneys were inconsistent with the administrative record. See Reyes v.

Ashcroft, 358 F.3d 592, 596-99 (9th Cir. 2004) (no abuse of discretion where alien

failed to establish that he provided former counsel with adequate opportunity to

respond to allegations and ineffectiveness was not plain on face of the record);

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process

challenge, an alien must show error and prejudice).

      Contrary to Voskanyan’s contention, the BIA did not err by declining to

address specific evidence relating to her allegations of ineffectiveness, where the

issue of compliance with Lozada was dispositive. See Simeonov v. Ashcroft, 371
F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts and agencies are not




                                           2                                    13-70537
required to make findings on issues the decision of which is unnecessary to the

results they reach.” (citation and quotation marks omitted)).

      To the extent Voskanyan challenges the agency’s prior orders denying her

applications for asylum and related relief, we lack jurisdiction because this petition

is not timely as to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d
1186, 1188 (9th Cir. 2003).

      In light of this disposition, we do not reach Voskanyan’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    13-70537